                                                THE   Crrv      Yonr
                                                             oF NEw
ZACHARY W. CARTER
Corporation Counsel
                                               Law       DTpaRTMENT                                      ARTUR G. JAGIELSKI
                                                   IOOCHURCH STREET                               A ss i s   tant C or pora t ion C ounse I
                                                   NEW YORK, NY 1OOO7                                            ajagiels@law.nyc.gov
                                                                                                               Phone: (212) 356-2329




                                                                          August 23,2019


           VIA ECF
           Honorable Roanne L. Mann
           Chief Magistrate Judge
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201


                          Re     Davina Thompson v. City of New York et al.
                                 19-cv-1s44 (FB) (RLM)

           Your Honor:

                           I am an Assistant Corporation Counsel and the attorney assigned to the defense of
           the above-referenced matter. I submit this letter on behalf of both parties. At the initial
           conference hearing held on July 12,2079, Your Honor directed the parties to file a joint status
           report/letter-request for a settlement conference or a referral to Court-annexed mediation by
           August 23,2019. At this time, the parties positions are so far apartthala settlement conference
           would be futile. The parties will continue to engage in discovery and will contact this Court at a
           later time should discussions regarding settlement become a possibility.

                                                                          Respectfully


                                                                                   G. JAG
                                                                      '   Assistant Corporation Counsel
